STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0711
VERSUS

THEODORE J. PHILLIPS AUGUST 12, 2022
In Re: Theodore J. Phillips, applying for supervisory writs,

léth Judicial District Court, Parish of St. Mary, No.
2003-162543.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.

WRIT DENIED. This pleading appears to be a Motion to
Compel filed in this court in the first instance. Because there
is no indication the motion was first filed in the district
court, this writ presents nothing for this court to review.
Furthermore, there is no indication that the district court has
ruled on relator’s application for postconviction relief, filed
on or about February 24, 2022.

VGW

COURT OF APPEAL, FIRST CIRCUIT

O.swW)

DEPUTY CLERK OF COURT
FOR THE COURT